Woods, C. J.,
delivered the opinion of the court.
The third section of the declaration of incorporation of the-order is as follows:
“3. To establish and maintain a benefit fund—-not more-than one thousand dollars—to be paid at the death of each third degree member in good standing, to his or her family, or disposed of as he or she shall direct, but the death benefit shall be limited to assessment per capita till each assessment reaches one thousand dollars.”
The third section of the second article of the constitution of the order is in these words, viz.:
“Sec. 3. To promote benevolence by establishing a benefit fund, from which a sum, not more than one thousand dollars, *333shall b.e paid at the death of each third degree member in good standing, as he or she may have directed; Provided, however, That the death benefit shall be limited to the assessment per capita until each reaches one thousand dollars.”
It is thus clearly seen that the member was entitled to designate any beneficiary in the certificate of membership, both by the declaration of incorporation and the constitution of the order. By the certificate itself the order contracted to pay the amount due at the death of the member to such person or persons as are named on its face as beneficiaries. The third section of the second article of the constitution does not name the family of the member, nor does the certificate of membership. The third article of the declaration of incorporation speaks of the fund being paid to the family, but it adds “ or disposed of as he or she shall direct.”
Language could not well be broader or more explicit, and there are no restrictive words limiting the beneficiary to the family anywhere to be found. It is plainly a contract between the order and the member to pay the sum realized from an assessment to any beneficiary designated by the member, or, in the absence of any designation, to the family of such member.
The words employed in the certificate of membership, and in the charter and constitution, or words of similar import, have repeatedly received judicial construction, and uniformly, almost, it has been held ‘£ that the words £ as he may direct,5 or others of similar import, confer upon the member a general power of designating as beneficiary any person or persons whom he may choose.” Gentry v. Supreme Lodge Knights of Honor, 23 Fed. Rep., 718, and cases there cited. See to the same effect Mitchell v. Grand Lodge Knights of Honor, 70 Iowa, 360; Massey v. Mutual Relief Society, 102 N. Y., 523; Mannly v. Knights of Birmingham, 115 Pa., 305.
We are of opinion that Love Lucas is entitled to the benefits conferred by the certificate of membership.

Reversed and remanded.